DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Eidenschink et al. (US 2011/0175440) and Hagen (US 4086036) were considered most pertinent to applicant's disclosure.  
Eidenschink et al. disclose a membrane valve arrangement (14a, fig. 3) comprising: a disc-shaped valve membrane (20a) made from an elastic material and a disc (seen below diaphragm 20, adjacent 23a) having a central opening (through which central portion of 20a extends), wherein the valve membrane has a first side and a second side and is arranged with the first side (bottom as seen in fig. 3) on the disc, wherein the valve membrane has a circumferential sealing bead (22a) radially outside on the second side away from the first side where the disc is arranged (as seen in fig. 3), wherein the disc is arranged along with the valve membrane between a housing upper part (24) and a housing lower part (17) of the membrane valve arrangement, wherein the sealing bead is clamped between the housing upper part and the housing lower part (as seen in fig. 3), wherein the sealing bead (22a) of the valve membrane (20a) is received in an axial ring groove (groove in 24 around 22a, fig. 3) formed by an axial shoulder (shoulder against which top of 22a abuts) in the housing upper part (24) and a ring-shaped axial projection (radially surrounding 23a, fig. 3) of the housing lower part (17) radially surrounding the axial shoulder; wherein the ring-shaped axial projection (radially surrounding 23a) of the housing lower part (17) surrounds a circular recess (19a) in a front end of the housing lower part proximate to the housing upper part (as seen in fig. 3).  However, Eidenschink et al. does not disclose wherein at least one additional sealing arrangement is present, at least on the housing upper part or on the housing lower part, in the region of the sealing bead or in a radially outer peripheral region of the disc supporting the valve membrane, and wherein this axial ring groove is dimensioned such that the elastic material of the valve membrane, which during the clamping of the housing upper part is pressed against the housing lower part, is received into at least one receiving space of the ring groove wherein the at least one receiving space creates one of the at least one additional sealing arrangement along with the pressed elastic material; wherein in the ring-shaped axial projection of the housing lower part surrounding the sealing bead, a receiving space is formed by a radial circumferential groove which, when the housing upper part is clamped against the housing lower part, receives pressed elastic material of the valve membrane and forms the one of the at least one additional sealing arrangement.
Hagen et al. teaches a similar diaphragm bead (81, fig. 5) used to seal around a diaphragm (63) between an upper and lower housing (23, 25), wherein at least one additional sealing arrangement/receiving space (85) is present, at least on the housing lower part (25), in the region of the sealing bead (81), and wherein the at least one receiving space (85) creates one of the at least one additional sealing arrangement along with the pressed elastic material (col. 4, ll. 45-56; bead 81 is squeezed to fill pocket 85); wherein in the ring-shaped axial projection of the housing lower part, a receiving space (85) is formed by a radial circumferential groove (85 forms a groove, fig. 5) which, when the housing upper part is clamped against the housing lower part, receives pressed elastic material of the valve membrane and forms the one of the at least one additional sealing arrangement (col. 4, ll. 45-56).
None of the prior art discloses or further renders obvious “wherein the radial circumferential groove in the axial projection of the housing lower part forming the receiving space has a circumferential inclined surface, a circumferential axis-parallel surface, and a radial circumferential surface, so that an additional radial sealing action is achieved on the circumferential inclined surface, wherein the receiving space, along with the pressed material of the sealing bead, forms the one of the at least one additional radial sealing arrangement” and “wherein one of the at least one receiving space is formed by a radial circumferential groove in a radially outer, ring-shaped, axial projection of the disc supporting the valve membrane around the sealing bead, which circumferential groove receives pressed elastic material of the valve membrane when the housing upper part is clamped against the housing lower part and forms the one of the at least one additional sealing arrangement”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753